BANK OF COMMERCE HOLDINGS April 5, 2017 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Era Anagnosti, Legal Branch Chief William H. Dorton, Staff Attorney Re: Bank of Commerce Holdings Registration Statement on Form S-3 File No. 333–216926 Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, Bank of Commerce Holdings (the “Company”) hereby respectfully requests acceleration of the effectiveness of the Company’s Registration Statement on Form S-3, File No. 333-216926, filed on March 24, 2017 (the “Registration Statement”) so that the Registration Statement shall become effective at 5:00 p.m. Eastern Time on April 7, 2017, or as soon as possible thereafter. We would appreciate notification by telephone of the effective date of the Registration Statement and confirmation of such effectiveness in writing. If you should have any questions about the foregoing request, please contact our counsel, Mr. Stephen M. Klein of Miller Nash Graham & Dunn LLP at (206) 777-7506, or the undersigned at (530) 722-3939. Thank you for your cooperation in this matter. Very truly yours, BANK OF COMMERCE HOLDINGS By: /s/ Randall S. Eslick Randall S. Eslick President and Chief Executive Officer cc: Stephen M. Klein, Miller Nash Graham & Dunn LLP
